EXHIBIT SECOND AMENDED AND RESTATED SELLING AGREEMENT RJO GLOBAL TRUST (A DELAWARE BUSINESS TRUST) Dated as of November 5, 2008 TABLE OF CONTENTS SECTION 1. REPRESENTATIONS AND WARRANTIES OF THE MANAGING OWNER AND THE TRUST 1 SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE LEAD SELLING AGENT. 6 SECTION 3. OFFERING AND SALE OF UNITS. 7 SECTION 4. COVENANTS OF THE MANAGING OWNER. 11 SECTION 5. PAYMENT OF EXPENSES AND FEES. 12 SECTION 6. CONDITIONS OF CLOSING. 12 SECTION 7. INDEMNIFICATION AND EXCULPATION. 13 SECTION 8. STATUS OF PARTIES. 15 SECTION 9. REPRESENTATIONS. WARRANTIES AND AGREEMENTS TO SURVIVE DELIVERY. 15 SECTION 10. TERMINATION. 15 SECTION 11. ASSIGNMENT. 15 SECTION 12. NOTICES AND AUTHORITY TO ACT. 16 SECTION 13. PARTIES. 16 SECTION 14. GOVERNING LAW. 16 SECTION 15. REQUIREMENTS OF LAW. 16 SECTION 16. EXHIBITS 16 RJO GLOBAL TRUST (A DELAWARE BUSINESS TRUST) (SUBSCRIPTION PRICE: NET ASSET VALUE PER UNIT) SECOND AMENDED AND RESTATED SELLING AGREEMENT as of November 5, 2008 R.J.
